Smith, C. J.,
delivered the opinion of the court.
The evidence in this cause is wholly insufficient to support the. verdict. At most, <the testimony of the physicians who testified on behalf of the state discloses that *25the child was probably horn alive, and that in their opinion, if horn alive, it died from suffocation brought about in some unknown way. The examination of the body of the child by these physicians failed to disclose any evidence of violence to its person, and'their opinion that it died from suffocation seems to be based upon the fact that their examination also failed to .disclose any reason why the child should have died from a natural cause.

Reversed and remanded.